Citation Nr: 0914064	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-10 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969, 
including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Veteran provided testimony at an August 2008 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  


FINDING OF FACT

Bilateral hearing loss was not manifested during service or 
for many years thereafter, and is not otherwise related to 
such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
private medical records, a VA examination, a hearing 
transcript, and service personnel records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In this case, in a January 2008 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of any 
further evidence that pertains to the claim. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and a VA examination report.  VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.     

Analysis

The Veteran contends that his bilateral hearing loss is 
related to his combat service in Vietnam.  The Veteran's DD 
Form 214 shows that he served as a Light Weapons Infantryman.  
His awards include the Combat Infantryman Badge.  The Veteran 
denied any significant post-service or recreational noise 
exposure; however, he described working as a heavy equipment 
and truck operator for his entire civilian career.  The 
Veteran believes that his hearing was initially damaged in 
service and continued to worsen subsequently.      

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  
38 C.F.R. §§ 3.307(a), 3.309(a).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.  Moreover, it is noted 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  Regulation 38 
C.F.R. § 3.385 does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Thus, a claimant who seeks to establish 
service connection for a current hearing disability must 
show, as is required in a claim for service connection for 
any disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A.  § 1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran's service treatment records, including his May 
1967 induction physical examination and his June 1969 
separation physical examination contain no evidence of 
complaints, treatment, or diagnosis for bilateral hearing 
loss.  

On entrance medical examination in April 1967, the Veteran's 
ears were listed as normal.  Audiometric testing revealed 
that pure tone decibel thresholds were recorded at 500, 
1,000, 2,000, 3,000 and 4,000 hertz as -5, 5, -5, 5, and 5 
respectively, in the right ear, and as 5, 0, -10, -5, and 0, 
respectively, in the left ear.  
The April 1967 audiogram results were in ASA standards used 
at the time, and conversion to today's ISO standards would 
render decibel thresholds (at the respective frequencies of 
500, 1000, 2000, 3000, and 4000 hertz) of 10, 15, 5, 15, and 
10 decibels in the right ear, and 20, 10, 0, 5, and 0 
decibels in the left ear.  The Veteran's physical profile 
(PULHES) included H-1 (normal) for hearing.  

On separation medical examination in June 1969, the Veteran's 
ears were listed as normal.  Audiometric testing revealed 
that pure tone decibel thresholds were recorded at 500, 
1,000, 2,000, and 4,000 hertz as 20, 5, 5, and 15 
respectively, in the right ear, and as 15, 5, 5, and 15 
respectively, in the left ear.  The Veteran's physical 
profile (PULHES) included H-1 (normal) for hearing.  

The Veteran underwent a private audiometric testing in 
January 2008.  The audiological report reflects that he has 
decreased hearing and increased tinnitus.  The private 
examiner did not express an opinion as to the etiology of the 
Veteran's hearing loss.

Subsequently, the Veteran underwent a VA audiological 
examination in February 2008.  Audiometric testing revealed 
that pure tone decibel thresholds were recorded at 500, 
1,000, 2,000, 3,000 and 4,000 hertz as 30, 30, 40, 65 and 70 
respectively, in the right ear, and as 25, 25, 40, 65, and 
70, respectively, in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 94 percent in the left ear.  The examiner 
diagnosed the Veteran with mild sloping to severe 
sensorineural hearing loss in the right ear and moderate 
sloping to profound sensorineural hearing loss in the left 
ear.  

Upon review of the Veteran's claims file, the examiner opined 
that it was not likely that the Veteran's bilateral hearing 
loss is related to military service.  The examiner opined 
that the Veteran did not incur a permanent hearing loss as a 
result of military noise exposure, noting the Veteran's 
normal hearing bilaterally at the aforementioned separation 
examination.  Regarding military noise exposure, the examiner 
further explained, that exposure to either impulse sounds or 
continuous exposure can cause a temporary threshold shift, 
which disappears in 16 to 48 hours after exposure to loud 
noise.  If the hearing does not recover completely from a 
temporary threshold shift, then a permanent hearing loss 
exists.  Since the damage is done when exposed to noise, a 
normal audiogram subsequent to the noise exposure would 
verify that the hearing had recovered without permanent loss.  
The examiner further opined that additional noise exposure, 
aging, and health conditions after separation from service 
are likely contributing factors to the Veteran's hearing 
loss.  

The evidence shows that the Veteran has a current hearing 
loss disability as defined by VA regulations.  See 38 C.R.F. 
§ 3.385.  However, there is no evidence showing a chronic 
condition in service, and no medical evidence linking the 
current bilateral hearing loss with service.  The Board 
acknowledges that Veteran asserts that his hearing loss was 
due to military noise exposure in Vietnam; however, a 
clinically identifiable hearing disability was first noted no 
earlier than 2008, approximately 39 years after separation 
from service.  Moreover, the Veteran's self-reported lay 
history, that his bilateral hearing loss is related to 
service, does not constitute competent medical evidence of 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The 
only medical opinion of record as to the etiology of the 
Veteran's hearing loss expressly rejects a causal 
relationship between the hearing disability and the Veteran's 
time in service.  

The Board has considered application of the relaxed 
evidentiary standards of 38 U.S.C.A. § 1154(b).  Here, the 
Veteran's exposure to acoustic trauma during service has been 
conclusively established.  The Board does not dispute that 
the Veteran was exposed to loud noise during service.  The 
reduced evidentiary burden of 38 U.S.C.A. § 1154(b), however, 
only applies to the question of service incurrence, and not 
to the question of a nexus to service, which generally 
requires competent medical evidence.  See Libertine v. Brown, 
9 Vet. App. 521 (1996).  A VA medical examiner has considered 
this evidence of service incurrence in providing a medical 
opinion in this case. 

The Veteran contends that his current hearing loss is related 
to service.  His recitation of his symptoms is accepted as 
true.  To the extent that the Veteran may be competent to 
report on his own observations regarding his hearing loss 
(see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), 
the Board finds his assertions outweighed by the detailed 
opinion provided by the February 2008 VA examiner who 
reviewed the Veteran's service treatment records and 
discussed the Veteran's in-service and post-service history.  

In light of the aforementioned, the Board concludes that 
service connection for bilateral hearing loss must be denied.  
As reflected by the discussion above, the preponderance of 
the evidence is against the Veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
C.L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


